In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                  ________________________

                                       No. 07-19-00312-CV
                                   ________________________


                        IN RE VICKER SICHANTHAVONG, RELATOR



                                      Original Proceeding
               Arising From Proceedings Before County Court at Law Number One
                                     Potter County, Texas
               Trial Court No. 103,599-1; Honorable R. Walton Weaver, Presiding


                                          November 18, 2019

                                 MEMORANDUM OPINION
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.


        Proceeding pro se, Vicker Sichanthavong, has filed an application for a writ of

habeas corpus seeking to have an arrest warrant issued for Tina Hernandez. 1 For the

reasons explained herein, we dismiss this request for habeas relief for want of jurisdiction.



        1 Sichanthavong has filed several suits against Hernandez seeking delinquent rent and wants her

prosecuted for theft of service pursuant to section 31.04 of the Texas Penal Code. His appeal in a related
matter was disposed of this same date in appellate cause number 07-19-00145-CV, in which this court
affirmed the trial court’s dismissal of an underlying suit for Sichanthavong’s failure to properly serve
Hernandez.
       This court’s original jurisdiction to issue writs of habeas corpus is limited. TEX.

GOV’T CODE ANN. § 22.221(d) (West Supp. 2018). Our jurisdiction is limited to cases in

which restraint of liberty is by virtue of an order, process, or commitment issued by a court

or judge because of the violation of an order, judgment, or decree previously made,

rendered, or entered in a civil case. Id.


       Sichanthavong seeks to use this habeas proceeding as a manner of instructing

“the examining and committing Magistrate to allow this case to be trial [sic] as a criminal

case . . . .” As such, Sichanthavong is not seeking relief from restraint. To the contrary,

he is seeking to restrain Hernandez. Because he has not presented any jurisdictional

facts showing entitlement to habeas relief from this court, we have no other option than

to dismiss this proceeding.


       CONCLUSION

       Accordingly, Sichanthavong’s application for a writ of habeas corpus is dismissed

for want of jurisdiction.


                                                  Patrick A. Pirtle
                                                      Justice




                                             2